Citation Nr: 1522245	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in a non-VA medical facility on March 20, 2013.  


REPRESENTATION

Appellant represented by: 	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 determination from the Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida.  

The Veteran was scheduled for a Board hearing on February 5, 2015 but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  


FINDINGS OF FACT

1.  The Veteran received private in-patient medical care on March 20, 2013 at Fawcett Memorial Hospital. 

2.  The medical care that the Veteran received was not authorized by VA. 

3.  The medical treatment the Veteran received was not emergent in nature.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during in-patient treatment at Fawcett Memorial Hospital, on March 20, 2013, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks VA payment of medical expenses incurred in connection with the Veteran's care at Fawcett Memorial Hospital on March 20, 2013.  The Veteran maintains that it was an emergency because he had an abscess on his back that started draining fluid.  He states that his wife feared that he might have blood poisoning, that is why he went to the emergency room, and the closest VA Medical Center was at least 100 miles away from where he lives. 

The evidence of record confirms that the Veteran incurred medical expenses in connection with his care at Fawcett Memorial Hospital.  The Board notes, as an initial matter, that the Veteran's admission to Fawcett Memorial Hospital on March 20, 2013 was not authorized in advance.  See 38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. § 17.54 (2014).  The Board also notes that the Veteran is not service connected for any disability.  As there is no indication that the Veteran was receiving medical care at VA at the time the need for his treatment arose, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital as well.  See 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3).  

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the Board finds that VA had no legal authority to contract for the non-VA hospital emergency care that the Veteran received because he was not eligible for fee-basis care. 

Thus, as the Board has concluded that the treatment was unauthorized by VA, the Board will now discuss why the criteria for the reimbursement of costs for unauthorized emergency medical treatment under 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 are not met.

When a veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.

38 U.S.C.A. § 1728(a) provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veteran does not contend that his March 20, 2013, treatment was for a service-connected disability.  The record shows that service connection has not been established for any disability; thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

Consequently, the only possible route to entitlement to unreimbursed medical expenses is pursuant to the Veterans Millennium Health Care and Benefits Act, under which payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy eight separate conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2014).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this case, the criteria for reimbursement for private medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are not met.  Subsection (b) of 38 C.F.R § 17.1002 requires that the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran sought treatment at Fawcett Medical Center after having an abscess on his back for more than 7 days.  He denied fever, headache, joint pain, red streaking, shaking chills or skin sloughing.  Significantly, the patient information sheet from Fawcett Medical Center completed by the Veteran listed merely "sore on back."  In other words, at the time of treatment, the Veteran did not express to providers that he feared he had blood poisoning or otherwise felt the condition was hazardous to his health.  The Board does not find that this is treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  A statement in the hospital treatment records states that the Veteran's care was non-critical.  

Further, the Veteran stated that the closet VAMC was more than 100 miles away.  This is true; Bay Pines VAMC is a considerable distance away from Port Charlotte where the Veteran resides.  However, there is a VA community outpatient clinic in Port Charlotte, where the Veteran could have sought treatments.  As such, the Board finds that Subsection (c) of 38 C.F.R § 17.1002 has also not been met.  

As the Board finds that the Veteran does not just meet one, but two, of the criterion of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 reimbursement for any amount is prohibited, and the Board need not discuss further whether the Veteran meets any of the other criteria as the failure to meet one of them precludes payment.  Accordingly, the claim must be denied.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (noting that "[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress"). 




Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) explains VA's duties to notify and assist a claimant.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In addition, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of payment or reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 and 1728, the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 , the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist. 





ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment Fawcett Memorial Hospital, on March 20, 2013, is denied



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


